NUMBER 13-20-00442-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


ALEC RAYMOND CARRANZA,                                                       Appellant,

                                               v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 329th District Court
                         of Wharton County, Texas.


                          MEMORANDUM OPINION
              Before Justices Longoria, Hinojosa, and Tijerina
                 Memorandum Opinion by Justice Tijerina

       A trial court revoked appellant Alec Raymond Carranza’s community supervision,

adjudicated him guilty of aggravated robbery, and sentenced him to forty years’

imprisonment. See TEX. PENAL CODE ANN. § 29.03. By seven issues, which we construe

as three, Carranza argues the trial court: (1) committed constitutional error by conducting

a revocation hearing and sentencing him without his physical presence in the courtroom
(issues 1–4 & issue 6); (2) lacked jurisdiction to revoke his community supervision and

adjudicate him guilty (issue 5); and (3) erred in assessing court costs based on insufficient

evidence (issue 7). We reverse and remand.1

                                            I.       BACKGROUND

          On October 2, 2018, Carranza pleaded guilty to aggravated robbery, a first-degree

felony. See id. The 23rd District Court of Wharton County deferred adjudication and

placed him on community supervision for a period of eight years.

          On May 28, 2020, the State filed its first motion to adjudicate guilt in the 23rd

District Court. On June 23, 2020, the State amended its motion, alleging Carranza

committed the following offenses: (1 & 2) possession of marijuana, (3) possession of a

controlled substance, (4) unlawful possession of firearm by a felon, (5) aggravated

robbery, (6) failure to pay community supervision fees, (7) failure to pay drug test fees,

(8) failure to pay court costs, (9 & 10) failure to abide by the 11:00 p.m. curfew condition

when he was arrested on May 9, 2020, at 2:28 a.m. and June 19, 2020 at 3:03 a.m., and

(11 & 12) failure to avoid persons of harmful character who have been convicted of

crimes. The trial court issued a capias for Carranza’s arrest, and on June 20, 2020, he

was arrested and placed in the Wharton County jail.

          On October 1, 2020, the 329th District Court of Wharton County held a hearing on

the State’s amended motion to adjudicate guilt, and Carranza appeared via jail monitor

system. When the trial court asked Carranza whether he pleaded true or not true to the

State’s allegations, Carranza did not respond. Instead, his trial counsel entered pleas of

          1
              On July 1, 2021, the State filed a motion for expedited disposition. We hereby grant the State’s
motion.
                                                        2
true and not true. The State presented numerous witnesses attesting to the allegations in

the State’s motion. As to the alleged aggravated robbery, a Stripes cashier testified that

on June 16, 2020, she was working the graveyard shift. Carranza, dressed in black and

donning gloves and a mask, leapt behind the counter, pointed a firearm to her head, and

robbed the cash register. A witness inside Stripes similarly testified that Carranza grabbed

him by the collar and threatened to shoot him during the robbery.

        At the conclusion of the hearing, the trial court adjudicated Carranza guilty of

aggravated robbery based upon Carranza’s October 2, 2018 guilty plea, revoked his

community supervision, and sentenced him to forty years’ imprisonment. This appeal

followed.

                                            II.      JURISDICTION

        By his second issue, Carranza contends the trial court lacked jurisdiction to revoke

his community supervision and adjudicate him guilty.2 The record in this case contains

an indictment filed in the 23rd District Court, a judgment3 deferring adjudication in the

23rd District Court, and a judgment adjudicating guilt in the 329th District Court.

Carranza’s sole argument is that “nothing in the record shows the 23rd District Court

transferred jurisdiction of the case to the 329th District Court.” See TEX. CODE CRIM. PROC.

ANN. art. 42A.754 (“Only the court in which the defendant was tried may revoke the

defendant’s community supervision unless the judge has transferred jurisdiction of the

case to another court under Article 42A.151.”).


        2
            Because this issue raises jurisdiction, we address it first as a threshold matter.
        3
          We note that the judgment states “In the 329th District Court [of] Wharton County, Texas,” but
the 329th font is scratched out with ink and replaced with “23rd.”
                                                        3
A.     Applicable Law

       Both the 23rd and 329th Judicial Districts are within Wharton County. See TEX.

GOV’T CODE ANN. §§ 24.124(a), 24.637(a). District judges in Texas are generally given

broad authority to conduct proceedings of other district courts in the same county. See id.

§ 24.003(b); TEX. R. CIV. P. 330(e); see also TEX. CONST. art. 5, § 11 (“District Judges

may exchange districts, or hold courts for each other when they may deem it expedient,

and shall do so when required by law.”); In re Shoreline Gas, Inc., Nos. 13-06-00001-CV

& 13-06-00018-CV, 2006 WL 2371472, at *5 (Tex. App.—Corpus Christi–Edinburg Aug.

17, 2006, combined appeal & orig. proceeding) (mem. op.) (“The ability to transfer cases

among the courts within the same county is a very necessary tool in the orderly

administration of justice.”). The government code addresses district courts of Wharton

County in particular:

       There is one general docket for the 23rd and 329th district courts in Wharton
       County. All suits and proceedings within the jurisdiction of the courts in
       Wharton County shall be addressed to the district court of Wharton County.
       All citations, notices, restraining orders, and other process issued in
       Wharton County by the clerk or judges of the courts are returnable to the
       district court of Wharton County without reference to the court number. On
       return of the process the judge of either court may preside over the hearing
       or trial. The judges of the 23rd and 329th district courts in Wharton County
       may hear and dispose of any matter on the courts’ general docket, both civil
       and criminal, without transferring the matter.

TEX. GOV’T CODE ANN. § 24.124(f).

B.     Discussion

       Given this broad statutory authority, there is effectively no substantive difference

between the two Wharton County district courts. See Starnes v. Holloway, 779 S.W.2d

86, 96 (Tex. App.—Dallas 1989, writ denied) (noting in an analogous situation that

                                            4
“[d]istinctions between the Dallas County civil district courts are obliterated, and each

court constitutes a part of a greater judicial organism”); see also In re Commitment of

Wiley, No. 13-20-00008-CV, 2021 WL 317653 (Tex. App.—Corpus Christi–Edinburg Jan.

28, 2021, no pet.) (mem. op.) (“Even if the purported transfer to the 23rd District Court is

void, Judge Clapp was authorized, as the elected judge of the 329th Judicial District, to

‘hear and dispose of any matter’ on the docket of the 23rd District Court.”). Thus, the

329th District Court in Wharton County was authorized to “hear and dispose of any matter”

on the docket of the 23rd District Court “without transferring the matter.” See TEX. GOV’T

CODE ANN. § 24.124(f). We conclude the trial court properly exercised jurisdiction in this

case. We overrule Carranza’s second issue.

                                 III.    CONSTITUTIONAL ERROR

       In issues one through four and issue six, Carranza argues there was fundamental

constitutional error at the revocation hearing when the trial court adjudicated him guilty

and sentenced him without his physical presence in the courtroom. The State agrees and

asserts the trial court’s judgment should be reversed and remanded for rehearing.

       In this case, the trial court conducted Carranza’s adjudication of guilt hearing in

open court. Carranza was incarcerated at the time of the hearing and appeared via jail

monitor system while his attorney, who was not present with Carranza at the prison unit,

appeared in open court. Without addressing the merits of Carranza’s issues and in

accordance with both the parties’ request, we reverse the trial court’s judgment and

remand the case to the trial court for a rehearing.4

       4
          Because these issues are dispositive, we need not address Carranza’s seventh issue. See TEX.
R. APP. P. 47.1.
                                                  5
                                  IV.   CONCLUSION

       We reverse the judgment of the trial court and remand this cause for proceedings

consistent with this memorandum opinion.

                                                                   JAIME TIJERINA
                                                                   Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
29th day of July, 2021.




                                           6